DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the location” in line 7, “the surface” in lines 12-13, “the electrodes of the display” in line 17, and “the electrodes of the first sensing device” in lines 17-18.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites “the flexible lines” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “the signals” in line 2, “the electrode” in line 2, “the valuation unit “in line 3, and “the data” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-11 are rejected due to their dependency from claim 1.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2 and 11-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kanehira et al. (US 2011/0148811, cited in IDS dated 7/14/2020).
Regarding claim 1, Kanehira discloses an electro-optical touchscreen (Fig. 1, [0056], e.g., an electro-optical touchscreen comprises a liquid crystal panel 30 and a touch panel 50), comprising:
at least one input of the electro-optical touchscreen, wherein the at least one input into an electronic system are able to be realized by the electro-optical touchscreen being touched ([0062], e.g., the touch panel 50 is able to detect a position on an input operation surface 51); 
a display ([0056], e.g., the liquid crystal panel 30);
 a first sensing device for determining the location at which the electro-optical touchscreen is touched ([0062], e.g., a capacitive touch panel 50 for detecting the location on the input operation surface 51); 
a second sensing device for determining a force applied to the electro-optical touchscreen from the touch, wherein the second sensing device is capacitive and comprises an electrode (Fig. 4; [0060], [0077]-[0078], e.g., a pressure-sensitive sensor 60 is capacitive and comprises an upper electrode 61); 
a reference surface having a variable position to the surface of said electro-optical touchscreen based on the force being applied when the touchscreen is touched (Fig. 5; [0060], 
wherein the electrode of the second sensing device lies in a plane with one of the electrodes of the display and the electrodes of the first sensing device (Figs 3-4; [0074], e.g., the upper electrode 61 of the pressure sensitive sensor 60 lines in a plane with the electrodes 153 of the capacitive touch panel 50).

Regarding claim 2, Kanehira further discloses the electro-optical touchscreen as claimed in claim 1, wherein the electrode of the second sensing device is produced together with the electrodes of the display or electrodes of the first sensing device (Fig. 3; [0074], e.g., the upper electrodes 61 are formed on the touch panel 50 simultaneously with the X-direction detection electrodes 153). 

Regarding claim 11, Kanehira further discloses the electro-optical touchscreen as claimed in claim 1, wherein the electrodes of the second sensing device are connected to an evaluation unit via flexible electrical connections (Figs 3 and 7; [0066], [0079], e.g., the upper electrodes 61 are connected to a computing circuit 7 via flexible printed circuit  (FPC substrate 81)).

Regarding claim 12, Kanehira further discloses the electro-optical touchscreen as claimed in claim 11, wherein the flexible lines are embodied as a flexible printed circuit board (Fig. 3; [0066], e.g., FPC substrate 81). 

. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanehira et al. (US 2011/0148811) in view of Huska et al. (US 2011/0227872). 
Regarding claim 3, Kanehira does not disclose the electro-optical touchscreen as claimed in claim 1, further comprising a spring element.
However, Huska discloses a force-sensing touchpad (Fig. 10; [0072], e.g., 500) comprising: 
a sensing device for determining a force applied to the touchpad from a touch, wherein the sensing device is capacitive and comprises an electrode and a spring element (Fig. 11; [0078]-[0079], [0084]-[0085], e.g., a force-sensing capacitance sensor comprises an upper electrode 1104 and a grounded spring 813). 


Regarding claim 4, Kanehira in view of Huska further discloses the electro-optical touchscreen as claimed in claim 3, wherein the spring element comprises a leaf spring (see [0078] of Huska). 

Regarding claim 5, Kanehira in view of Huska further discloses the electro-optical touchscreen as claimed in claim 4, wherein the leaf spring is offset (Figs 11-12; [0078]-[0079], [0084]-[0085], e.g., the grounded spring 813 is offset from the upper electrode 1104). 

Regarding claim 8, Kanehira in view of Huska further discloses the electro-optical touchscreen as claimed in claim 3, wherein the spring element is arranged a distance from the electrode of the second sensing device (Huska, Fig. 11; [0078]-[0079], e.g., the upper electrode 1104 is arranged a distance from the grounded spring 813).

Regarding claim 9, Kanehira further disclose the electro-optical touchscreen as claimed in claim 8, wherein the touchscreen comprises a housing (Figs 1-4; [0071], e.g., the casing 70). 

s 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kanehira et al. (US 2011/0148811) in view of Huska et al. (US 2011/0227872), and further in view of Takeda (US 2018/0308325).
Regarding claim 6, Kanehira in view of Huska does not disclose the electro-optical touchscreen as claimed in claim 5, wherein the leaf spring is offset multiply.
However, Takeda discloses an electronic device (Fig. 12; [0120]) comprising a lead spring, wherein the leaf spring is offset multiply (e.g., the lead spring 86 is offset multiply).
It would have been obvious tone of ordinary skill in the art before the effective filing date of the invention to use the teachings of Takeda in the invention of Kanehira in view of Huska for providing a leaf spring having two parallel sections because it would provide the same effects as that the shape of a thin plate.  

Regarding claim 7, Kanehira in view of Huska and Takeda further discloses the electro-optical touchscreen as claimed in claim 6, wherein the leaf spring comprises two approximately parallel sections (Takeda, Figs 12A-12B; [0120], e.g., the leaf spring 82 comprises two parallel sections).  

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kanehira et al. (US 2011/0148811) in view of Huska et al. (US 2011/0227872), and further in view of Cao et al. (US 2017/0090593). 
Regarding claim 10, Kanehira further discloses the electro-optical touchscreen as claimed in claim 9, wherein the housing comprises a ground electrode ([0123], e.g., a ground electrode 92 is formed on the casing) Fig. 4; [0075], e.g., printing a conductive paste on the casing 70). Huska 
Kanehira in view of Huska does not disclose wherein the housing consists of metal or is provided with a metallic coating and the spring element is electrically connected to the housing. 
However, Cao discloses a device wherein a housing consists of metal and a sensor electrically connected to the housing ([0098], e.g., the frame 234 is electrically conductive and serves as a grounding ring for the fingerprint sensor 208).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Cao in the invention of Kanehira in view of Huska for including a conductive material in the housing and using the conductive housing as a ground ring so that the spring element can be grounded by electrically connecting to the housing.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 2011/0248952); Dallenbach et al. (US 2009/0205437); and Krasnov et al. (US 2015/0272455) are cited to teach a force sensor comprising a spring element. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG ZHOU/Primary Examiner, Art Unit 2623